SANBORN, Circuit Judge
(dissenting). The plaintiffs in these cases, as did the plaintiff in Stewart v. Wright (C. C. A.) 147 Fed. 321, have recovered judgments for moneys they lost in gambling transactions which involved their own moral turpitude, which were violative of the general laws of public policy of the nation and state, and in which they knowingly engaged for the purpose of defrauding others, for the reasons stated in my dissenting opinion in that case, I am unable to concur in the affirmance of these judgments. I think they should be reversed. . .